Exhibit 10.1.13

 

PACIFIC CAPITAL BANCORP

 

FIRST AMENDED AND RESTATED

 

DEFERRED COMPENSATION PLAN

 

October 1, 2000

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

1.

 

DEFINITIONS

   1    

1.1

 

“Acquired Company Deferred Compensation Plan”

   1    

1.2

 

“Active Insured Employee”

   2    

1.3

 

“Administrative Committee”

   2    

1.4

 

“Affiliate”

   2    

1.5

 

“Beneficiary”

   2    

1.6

 

“Beneficiary Designation Form”

   2    

1.7

 

“Code”

   2    

1.8

 

“Compensation”

   2    

1.9

 

“Contributions”

   2    

1.10

 

“Director”

   2    

1.11

 

“Disabled”

   3    

1.12

 

“Earnings”

   3    

1.13

 

“Effective Date”

   3    

1.14

 

“Eligible Employee”

   3    

1.15

 

“Eligible Person”

   3    

1.16

 

“Employee”

   3    

1.17

 

“Employer”

   3    

1.18

 

“Employer Discretionary Account”

   3    

1.19

 

“Employer Discretionary Contribution”

   3    

1.20

 

“Employer Matching Account”

   3    

1.21

 

“Employer Matching Contribution”

   3    

1.22

 

AERISA”

   3    

1.23

 

“Event of Hardship”

   3    

1.24

 

“Investment Election Form”

   4    

1.25

 

“Investment Option”

   4    

1.26

 

“Participant”

   4    

1.27

 

“Participant Accounts”

   4    

1.28

 

“Participant Election Form”

   4    

1.29

 

“Pay Period”

   4    

1.30

 

“Plan”

   4    

1.31

 

“Plan Administrator”

   4    

1.32

 

“Plan Year”

   4    

1.33

 

“Retirement”

   4    

1.34

 

“Salary Reduction Account”

   4    

1.35

 

“Salary Reduction Contribution”

   4    

1.36

 

“Vested”

   5    

1.37

 

“Year of Service”

   5

2.

 

ELIGIBILITY AND PARTICIPATION

   5    

2.1

 

Eligibility

   5    

2.2

 

Limitation on Elections

   5    

2.3

 

Participation

   5    

2.4

 

Continuation of Participant

   5

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont'd)

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

    2.5   ERISA Termination    6     2.6   Accounts Under Prior Plans    6 3.  
CONTRIBUTIONS TO PLAN    6     3.1   Contributions    6     3.2   Salary
Reduction Contributions    6     3.3   Employer Matching Contributions    7    
3.4   Employer Discretionary Contributions    8     3.5   Timing of Allocations
   9 4.   ACCOUNTS AND VESTING    9     4.1   Participant’s Accounts    9    
4.2   Vesting    9     4.3   Adjustments to Account Balances    10     4.4  
Forfeiture    10     4.5   Accounting and Reports    10 5.   DEEMED INVESTMENT
OF ACCOUNTS    10     5.1   Investment Options    10     5.2   Deemed
Investments    10     5.3   Changes in Investment Elections    11     5.4  
Crediting Account Balances    11     5.5   Change in Options Offered    11 6.  
DISTRIBUTIONS    11     6.1   Distribution Events    11     6.2   Timing of
Distributions    11     6.3   Event of Hardship.    13     6.4   Change in
Distribution Election    14     6.5   Crediting Distributions    14     6.6  
Withholding    14     6.7   Appeals Procedure    14 7.   ADMINISTRATION    14  
  7.1   Duties of Plan Administrator    14     7.2   Powers of Plan
Administrator    15     7.3   Inability to Locate Participant    15     7.4  
Records    15     7.5   Filing    15     7.6   Indemnification    15     7.7  
Expenses    15

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont'd)

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

8.

 

AMENDMENT AND TERMINATION

   16     8.1   Reserved Power    16     8.2   Effect of Termination    16 9.  
MISCELLANEOUS    16     9.1   Prohibition Against Assignment    16     9.2  
Unfunded Plan    16     9.3   No Employment Rights    16     9.4   Application
of ERISA    17     9.5   Exclusive Benefit    17     9.6   Interpretation    17
    9.7   Governing Law    17

 

-iii-



--------------------------------------------------------------------------------

PACIFIC CAPITAL BANCORP

 

FIRST AMENDED AND RESTATED

 

DEFERRED COMPENSATION PLAN

 

THIS FIRST AMENDED AND RESTATED DEFERRED COMPENSATION PLAN (the “Plan”) is made
and adopted, effective on the date set forth below, by PACIFIC CAPITAL BANCORP
(“Employer”), with reference to the following facts:

 

RECITALS:

 

A. The Employer previously adopted that certain “Pacific Capital Bancorp
Deferred Compensation Plan” dated effective December 15, 1999 (the “Original
Plan”), in order to enable a select group of management or highly compensated
employees to elect to defer compensation in the manner described below.

 

B. The Employer desires to adopt this Plan in order to memorialize certain
amendments to the Original Plan.

 

C. It is the intention of the Employer that (i) this Plan be an unfunded plan of
deferred compensation; (ii) this Plan be exempt from the requirements of the
Employee Income Retirement Security Act of 1974 to the maximum extent permitted
by law; and (iii) the amounts allocated to the “Participant Accounts” (as
defined below) pursuant to the Plan, as well as earnings thereon, not be
included in the income of the Participant until the taxable year in which either
such amount is paid to the Participant, or the Participant has the right to
receive a payment of such amount, pursuant to the Plan.

 

PLAN:

 

NOW, THEREFORE, the Employer, intending to be legally bound, does hereby adopt
the following Plan.

 

1. DEFINITIONS

 

For purposes of this Plan, each of the following terms shall have the meaning
set forth below:

 

1.1 “Acquired Company Deferred Compensation Plan” shall mean (a) that certain
Executive Compensation Deferral Plan sponsored by South Valley National Bank, a
California corporation, pursuant to certain resolutions adopted by the Board of
Directors of South Valley National Bank as of March 24, 1998, and (b) that
certain Executive Compensation Deferral Plan sponsored by First National Bank of
Central California as adopted by the Board of Directors of First National Bank
of Central California as of March 24, 1998, (c) that certain Executive
Compensation Deferral Plan formerly sponsored by Pacific Capital Bancorp, a
California corporation that was acquired by Employer in a transaction that
closed effective December 30, 1998, as adopted by the Board of Directors of such
corporation as of March 24, 1998, and (d) any other deferred compensation plan
that is or has been sponsored, for the benefit of “management or highly
compensated employees” (as such phrase is defined under ERISA), by any
corporation that is acquired by Employer (regardless whether such acquisition is
structured as an asset acquisition, stock acquisition, merger, consolidation, or
other reorganization transaction.

 

-1-



--------------------------------------------------------------------------------

1.2 “Active Insured Employee” shall mean each Participant who dies at the time
such Participant is actively employed by the Employer, and with respect to whom
the Employer owns or maintains on the life of such Participant a policy of life
insurance. A Participant (a) who is employed by the Employer shall be deemed not
to be an Active Insured Employee if such Participant has terminated employment
with the Employer prior to the date of such Participant’s death, and (b) shall
be deemed to be “actively employed” by the Employer if such Participant
customarily works for the Employer for at least one thousand (1,000) hours per
year.

 

1.3 “Administrative Committee” means the Committee constituted by Employer from
time to time to administer this Plan.

 

1.4 “Affiliate” means each corporation, all the outstanding capital stock of
which is owned by PACIFIC CAPITAL BANCORP, a California corporation.

 

1.5 “Beneficiary” means each person, as designated by the Participant on the
Participant’s Beneficiary Designation Form, who is entitled to receive a
distribution of part or all of the amounts otherwise distributable to the
Participant pursuant to this Plan.

 

1.6 “Beneficiary Designation Form” means the form prescribed by the Plan
Administrator from time to time for each Participant’s use in designating the
Beneficiary entitled to receive a distribution of the Participant’s benefits
under this Plan.

 

1.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.8 “Compensation” means the amount of taxable compensation payable by the
Employer to the Participant, and shall include (a) the Employee’s taxable salary
or wages, (b) taxable bonuses payable to the Employee from time to time, (c)
taxable income attributable to (i) Employee’s exercise of options to acquire
Employer capital stock, and (ii) compensation transfers to Employee of shares of
Employer’s capital stock, and (d) with respect to Directors, the amount of fees
payable by the Employer or any Affiliate to the Director in consideration of the
Director’s services as a Director.

 

1.9 “Contributions” means Salary Reduction Contributions, Employer Matching
Contributions, and Employer Discretionary Contributions.

 

1.10 “Director” means each person who is or previously has been a member of the
Board of Directors of (a) Employer, or (b) any Affiliate, (c) any corporation
acquired by Employer or any Affiliate (a “predecessor”), or (d) any corporation
acquired by any such predecessor. For purposes of this Section 1.10, a
corporation (the “first corporation”) shall be deemed to be “acquired” by
another corporation (the “second corporation”) only if (x) the first corporation
either is merged with or into or consolidates with the second corporation, or
(y) the second corporation acquires eighty percent (80.0%) or more of the
outstanding voting securities of the first corporation, or (z) the second
corporation otherwise acquires all or substantially all of the assets of the
first corporation.

 

-2-



--------------------------------------------------------------------------------

1.11 “Disabled” means, with respect to a Participant, that the Participant
suffers from a physical or mental condition, as determined by a licensed medical
doctor selected or approved by the Employer, that renders the Participant
incapable of performing services as an Employee.

 

1.12 “Earnings” means the deemed income and gain attributable to the deemed
investment of the balance credited to a Participant Account in Investment
Options.

 

1.13 “Effective Date” means October 1, 2000.

 

1.14 “Eligible Employee” means each Employee who (a) either (i) was eligible to
participate in an Acquired Company Deferred Compensation Plan, or (ii) hereafter
is designated by the Administrative Committee as an “Eligible Employee” under
this Plan, and (b) is a member of a “select group of management or highly
compensated employees” (as such phrase is defined under ERISA).

 

1.15 “Eligible Person” means (a) each Eligible Employee, and (b) each Director.

 

1.16 “Employee” means each person who is a common law employee of the Employer
or any Affiliate.

 

1.17 “Employer” means (a) PACIFIC CAPITAL BANCORP, a California corporation, and
(b) each Affiliate of PACIFIC CAPITAL BANCORP.

 

1.18 “Employer Discretionary Account” means the account established pursuant to
Section 4.1(c), below, to which the portion of any Employer Discretionary
Contribution allocated to the Participant shall be allocated.

 

1.19 “Employer Discretionary Contribution” means the amount, if any, which the
Employer elects, from time to time and in the sole discretion of the Employer,
to contribute to the Plan and allocate to the Participant Accounts of one or
more Participants, as further described in Section 3.4 below.

 

1.20 “Employer Matching Account” means the account established pursuant to
Section 4.1(b), below, to which the Participant’s share of Employer Matching
Contributions and Earnings thereon are allocated.

 

1.21 “Employer Matching Contribution” means the amount, if any, which the
Employer elects to contribute to the Plan pursuant to Section 3.3, below.

 

1.22 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

1.23 “Event of Hardship” means, subject to Section 6.3, below, with respect to
each Participant, a severe financial hardship to the Participant resulting from
the occurrence of one or more of the following circumstances:

 

1.23.1 Illness. The occurrence of a sudden and unexpected illness or accident to
a Participant or a person who is a “dependent” of a Participant (as the term
“dependent” is defined in Section 152(a) of the Code);

 

-3-



--------------------------------------------------------------------------------

1.23.2 Casualty. The loss of the Participant’s property due to casualty; or

 

1.23.3 Other. Any other similar extraordinary and unforeseeable event arising as
a result of events beyond the control of the Participant.

 

1.24 “Investment Election Form” means a form prescribed by the Plan
Administrator for use by Participants in designating the manner in which the
balance in each Participant’s Account shall be deemed to be invested pursuant to
Section 5, below.

 

1.25 “Investment Option” means each alternative investment option offered by the
Employer from time to time as an investment vehicle in which the amounts
allocated to each Participant’s Accounts may be deemed to be invested.

 

1.26 “Participant” means each Eligible Person who commences participation in the
Plan in the manner prescribed by Section 2, below.

 

1.27 “Participant Accounts” means, with respect to each Participant, the (a)
Salary Reduction Account, (b) Employer Matching Account, and (c) Employer
Discretionary Account.

 

1.28 “Participant Election Form” means the form prescribed by the Plan
Administrator on which each Eligible Person may reflect the election to
participate in this Plan and to make a Salary Reduction Contribution to this
Plan.

 

1.29 “Pay Period” means (a) with respect to each Eligible Employee, the regular
weekly, bi-weekly, semi-monthly, monthly, or other Pay Period which the Employer
uses in paying Compensation to its Employees, and (b) with respect to each
Director, the regular intervals at which compensation is paid to Directors in
consideration of their services as a Director.

 

1.30 “Plan” means this Deferred Compensation Plan.

 

1.31 “Plan Administrator” means the Employer and any other person designated by
the Employer, from time to time, to be the “Plan Administrator” under this Plan.

 

1.32 “Plan Year” means each period of twelve (12) consecutive months beginning
on January 1 and ending on December 31.

 

1.33 “Retirement” means the Employee’s voluntarily terminating employment with
the Employer following the first date as of which (a) the Participant has
attained at least age 55 and has completed at least eight (8) years of service,
and (b) the sum of the Employee’s age plus Years of Service is at least equal to
seventy-five (75).

 

1.34 “Salary Reduction Account” means the account established pursuant to
Section 4.1(a), below, to which the Participant’s Salary Reduction Contributions
are allocated.

 

1.35 “Salary Reduction Contribution” means, with respect to each Participant,
the amount of the Participant’s Compensation which the Participant elects to
contribute to this Plan in accordance with Section 3.2, below.

 

-4-



--------------------------------------------------------------------------------

1.36 “Vested” means the portion of the funds allocated to the Participant’s
Accounts which is deemed to be nonforfeitable and owned by the Employee pursuant
to Section 4, below.

 

1.37 “Year of Service” means:

 

1.37.1 Service With Employer. Each period of twelve months in which an Employee
works as a full-time Employee of the Employer. Such periods shall be measured
from the date such Employee first becomes an Employee of the Employer, and from
annual anniversaries of such date. All periods of service with the Employer
shall be aggregated.

 

1.37.2 Credited Service. Each other period of service with any other employer or
person for which the Employer elects, in its sole and absolute discretion, to
credit the Participant under this Plan.

 

2. ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility. Subject to Section 2.2, below, each Eligible Person shall be
eligible to commence participation in the Plan immediately after such individual
has completed thirty (30) consecutive days of services as a Director or
Employee, as the case may be.

 

2.2 Limitation on Elections. Notwithstanding any provisions of this Plan to the
contrary:

 

2.2.1 Timing. An Eligible Employee may file an election to participate in and
make Salary Reduction Contributions to this Plan only if such election is made
(a) by each individual who is an Eligible Person as of the Effective Date, on or
before such Effective Date, and each Eligible Person who first becomes an
Eligible Person after a Plan Year has begun, within thirty (30) days after such
Eligible Person has received written notification from the Employer that such
individual is an Eligible Person, and (b) thereafter, with respect to each Plan
Year, at least fifteen (15) days prior to the first day of such Plan Year (as
further described in Section 3.2.1, below).

 

2.2.2 Participants in Acquired Company Plans. Employer has agreed to permit
certain Participants in the Acquired Company Plans to elect to roll into this
Plan the amounts credited to such Participants= accounts under the Acquired
Company Plans. Any such Participant in that Acquired Company Plan who so elects
to effect that rollover in credits shall be entitled to make with respect to
such rolled over credits such deemed investment elections and such distribution
elections under this Plan as would any Eligible Person hereunder.

 

2.3 Participation. Each Eligible Employee who (a) is an Eligible Employee as of
the Effective Date, may begin making Salary Reduction Contributions as of the
first day of the first Pay Period beginning on or after the Effective Date, (b)
becomes an Eligible Employee after the Effective Date may being making Salary
Reduction Contributions as of the first day of the first Plan Year beginning
after such person becomes an Eligible Employee, if such Eligible Employee timely
files an election for such Plan Year in accordance with Section 2.2, above, and
Section 3.2.1, below.

 

2.4 Continuation of Participant. Subject to Section 2.5, below, once an
individual has become an “Eligible Person” under this Plan, such individual
shall continue to be an Eligible Person for so long as such individual is a
Director or Eligible Employee of the Employer, notwithstanding whether such
individual thereafter may change the individual’s status with the Employer and
Affiliate.

 

-5-



--------------------------------------------------------------------------------

2.5 ERISA Termination. If the Employer determines in good faith that the Plan no
longer would be maintained for a “selected group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA if the Participant continued to have rights under the Plan,
then:

 

2.5.1 Termination of Rights. Such Participant no longer shall have any rights
under the Plan; and

 

2.5.2 Individual Agreement. The Employer shall execute a separate written
agreement with the Participant, providing the Participant such rights with
respect to Vested amounts that are allocated to the Participant’s Account (as of
the date the Participant ceased to be a member of a select group of management
or highly compensated employees,” as defined above), as are substantially
identical to those which the Participant then may possess under this Plan.

 

2.6 Accounts Under Prior Plans. Employer hereby:

 

2.6.1 Acknowledgment Re Prior Plan. Acknowledges that (a) Pacific Capital
Bancorp, a California corporation (“Old Pacific”) and certain of its affiliates
sponsored the Acquired Company Plans, and (b) in transactions that closed
effective December 30, 1998, Old Pacific merged with and into Employer; and

 

2.6.2 Acceptance of Accounts. Hereby agrees that from and after the Effective
Date, (a) each account maintained under the Acquired Company Plans shall be
deemed to be a “Salary Reduction Account” under this Plan,, and (b) each person
on whose behalf an account was maintained under an Acquired Company Plan (i)
shall have with respect to the deemed investment of such account balance and
distributions from such account all of the rights of “Eligible Persons” under
this Plan with respect to Participant accounts maintained under this Plan for
such Eligible Persons, (ii) shall be deemed to be one hundred percent (100%)
Vested in all amounts allocated to the Participant=s Salary Reduction Account
under this Plan; and (iii) shall be eligible to make further Contributions to
this Plan as if such former Participant in an Acquired Company Plan were an
“Eligible Person” with respect to this Plan.

 

3. CONTRIBUTIONS TO PLAN

 

3.1 Contributions. The Employer shall contribute to this Plan and allocate to
the Participants’ Accounts (a) Salary Reduction Contributions, at the direction
of each Participant, as further described in Section 3.2, below, (b) Employer
Matching Contributions, in the discretion of Employer, as further described in
Section 3.3, below, and (c) Employer Discretionary Contributions, in the
discretion of Employer, as further described in Section 3.4, below.

 

3.2 Salary Reduction Contributions. The Employer shall contribute to this Plan
on behalf of each Participant the amount of the Participant’s Salary Reduction
Contributions.

 

3.2.1 Election. Each Participant desiring to make Salary Reduction Contributions
to this Plan shall complete and deliver to the Plan Administrator a Participant
Election Form, specifying a uniform amount of money, or a uniform percentage of
the Participant’s Compensation, which is to be withheld from the Participant’s
Compensation during each Pay Period.

 

-6-



--------------------------------------------------------------------------------

A. For each Plan Year, each Participant electing to make any Salary Reduction
Contribution must elect to contribute at least Five Thousand Dollars ($5,000.00)
in Salary Reduction Contributions for such Plan Year.

 

B. The initial election form for each Participant shall be made within the
appropriate period described in Section 2.2, above. Each subsequent election
form which either is intended to increase the amount of the Participant’s Salary
Reduction Contributions, or is to take effect at a time when the Participant
does not have a currently effective election in place, shall not take effect
prior to January 1 of the first Plan Year beginning after the Plan Year in which
such election form is filed with and accepted by the Plan Administrator.

 

C. As contemplated by Section 1.8(c)(i), above, such Salary Reduction
Contribution may apply to income attributable to Participant’s exercise of
options to acquire the capital stock of Employer. Any Salary Reduction
Contribution attributable to such income shall be made at the time and in the
manner designated by the Plan Administrator from time to time.

 

D. Once a Participant Election Form has been delivered to and accepted by the
Plan Administrator, the election reflected on that form shall remain in effect
until either (1) it is revoked or modified pursuant to Section 3.2.2, below, or
(2) this Plan is terminated.

 

E. Notwithstanding any other provision of this Plan to the contrary, in no event
may a Participant elect to make an amount of Salary Reduction contributions to
the Plan which would cause the Participant’s remaining Compensation to be less
than the amount of social security taxes and other wage withholding amounts due
to cognizant taxing authorities with respect to the Participant’s Compensation.

 

3.2.2 Irrevocable Elections. A Participant from time to time may reduce the
amount of the Participant’s Salary Reduction Contributions, or revoke a prior
election to make Salary Reduction Contributions to the Plan, by delivering to
the Plan Administrator a new Participant Election Form, specifying the new
amount, if any, of the Participant’s Salary Reduction Contribution. Any such new
election form shall not be effective prior to the first day of the first Plan
Year beginning at least fifteen (15) days after such form is filed with and
accepted by the Plan Administrator. An election to increase the amount of Salary
Reduction Contributions shall not take effect prior to April 1 of the calendar
year following the calendar year in which such election form is filed with and
accepted by the Plan Administrator.

 

3.2.3 Allocation. The entire amount of the Salary Reduction Contributions of
each Participant shall be allocated to the Salary Reduction Account of that
Participant at the time required by Section 3.5.1, below.

 

3.2.4 Suspension of Contributions. The Participant’s right to make Salary
Reduction Contributions shall be suspended during the twelve-month period
described in Section 6.3.3, below.

 

3.3 Employer Matching Contributions. The Employer from time to time may elect,
in its sole and absolute discretion, to make Employer Matching Contributions to
the Plan on behalf of each Participant. If the Employer elects to make such
Contributions for any Plan Year, then the Employer shall contribute to the Plan
in any such Plan Year on behalf of each Participant an Employer Matching
Contribution in an amount equal to such percentage of the Participant’s Salary
Reduction Contributions as is determined and announced by the Employer.

 

-7-



--------------------------------------------------------------------------------

3.3.1 Timing. Such Employer Matching Contributions shall be contributed to the
Plan at the same time as the Salary Reduction Contributions with respect to
which the Employer Contributions are being made.

 

3.3.2 Allocation. The entire amount of the Employer Matching Contributions of
each Participant shall be allocated to the Employer Matching Account of that
Participant.

 

3.4 Employer Discretionary Contributions. The Employer may elect, from time to
time and in its sole and absolute discretion, to make Employer Discretionary
Contributions to the Plan in such amount, if any, as the Employer deems
appropriate.

 

3.4.1 Notice to Participants. If the Employer elects to make any such Employer
Discretionary Contributions to the Plan with respect to any Plan Year, then as
soon as practicable after the date on which such Contribution is made by the
Employer, the Employer shall advise the Participants of the amount of such
Contribution and the manner in which such Contribution shall be allocated to the
Employer Discretionary Accounts of the Participants.

 

3.4.2 Allocation. It is contemplated that the Employer may use Employer
Discretionary Contributions either (a) to encourage Participants to make Salary
Reduction Contributions, (b) to reward selected Participants in varying amounts,
or (c) to reward all Participants generally in a consistent manner. Therefore,
all such Employer Discretionary Contributions shall be allocated to the Employer
Discretionary Accounts of Participants in such manner as the Employer may
announce from time to time, and the Employer shall not be required to use in one
Plan Year the same formula for making such allocations as the Employer used for
making such allocations in any other Plan Year. The Employer shall have the
discretion to direct that such allocations be made:

 

A. In proportion to the compensation of each Participant;

 

B. In proportion to the compensation of Participants making Salary Reduction
Contributions during the period with respect to which the Employer Discretionary
Contribution is made;

 

C. In accordance with the account balances of all Participants;

 

D. In proportion to the Salary Reduction Contributions of Participants making
such Contributions during the period with respect to which the Employer
Discretionary Contribution is being made;

 

E. Only to the Employer Discretionary Accounts of specifically named
Participants;

 

F. In a manner combining some one or more of the foregoing methods; or

 

G. In such other manner as the Employer, in its sole and absolute discretion,
may select from time to time.

 

3.4.3 Allocations for Active Insured Participants. In addition to other
allocations permitted or required under this Plan, Employer shall credit to the
Employer Discretionary Account of each Active Insured Participant the amounts
required pursuant to Section 4.2.4(b), below. Such amount shall be credited
within the time period specified in such Section 4.2.4(b).

 

-8-



--------------------------------------------------------------------------------

3.5 Timing of Allocations. Contributions to this Plan shall be allocated to the
each Participant’s Accounts as follows:

 

3.5.1 Salary Reduction Contributions. With respect to Salary Reduction
Contributions, the amount of such contribution for each Participant shall be
allocated to the Salary Reduction Account of the Participant within five (5)
business days after the end of the Pay Period with respect to which such Salary
Reduction Contribution has been withheld from the Compensation of the
Participant.

 

3.5.2 Employer Matching Contributions. Employer Matching Contributions shall be
allocated to the Employer Matching Account of each Participant at the same time
as the Salary Reduction Contribution with respect to which it is being made is
required to be allocated to the Participant’s Salary Reduction Account pursuant
to Section 3.5.1, above.

 

3.5.3 Employer Discretionary Contributions. With respect to Employer
Discretionary Contributions, the contribution shall be allocated to the Employer
Discretionary Account of each Participant entitled to receive an allocation at
the time designated by the Employer in its notice to Participants regarding such
contribution.

 

4. ACCOUNTS AND VESTING

 

4.1 Participant’s Accounts. There shall be established on behalf of each
Participant (a) a Salary Reduction Account, (b) an Employer Matching Account,
and (c) an Employer Discretionary Account.

 

4.2 Vesting. Each Participant:

 

4.2.1 Salary Reduction Account. At all times shall be one hundred percent (100%)
Vested in all amounts allocable to the Participant’s Salary Reduction Account
pursuant to this Plan.

 

4.2.2 Employer Matching Account. Shall become Vested in amounts allocated to the
Participant’s Employer Matching Account on the basis of completed Years of
Service, at the rate per Year of Service, and over the period of time, specified
by the Employer (in its discretion) at the time it makes such Contributions. The
Employer may, inter alia, apply different Vesting schedules in different years,
and also use different Vesting schedules for different Participants from time to
time.

 

4.2.3 Employer Discretionary Account. Shall become Vested in amounts allocated
to the Participant’s Employer Discretionary Account at such time, and in such
manner, as the Employer (in its sole discretion) may designate.

 

4.2.4 Deceased Participant. Upon the death of the Participant (a) automatically
shall become fully Vested in all amounts allocated to the Participant’s Accounts
under this Plan, and (b) if such Participant is an Active Insured Employee,
automatically shall receive a credit to such Participant’s Employer
Discretionary Account under this Plan a fully vested credit of One Hundred
Thousand Dollars ($100,000.00) effective not later than thirty (30) days
following the date of such Participant’s death.

 

-9-



--------------------------------------------------------------------------------

4.3 Adjustments to Account Balances. The balance in each of the Participant’s
Accounts shall be:

 

4.3.1 Increases. Increased by (a) the amount of the Contributions required to be
allocated to such account pursuant to Section 3, above, (b) the amount of
forfeitures allocated to the account pursuant to Section 4.4, below, and (c) the
amount of income, gain, and other earnings allocable to such account in
accordance with the provisions of Section 5, below.

 

4.3.2 Decreases. Decreased by (a) the amount of distributions deemed to be paid
to the Participant or his Beneficiaries from such account, (b) the amount of
deemed investment losses allocable to such account from time to time in
accordance with Section 5, below, (c) the amount of expenses allocable to such
account from time to time pursuant to Section 7.7, below, (d) the amount of
forfeitures by the Participant pursuant to Section 4.4, below, and (d) with
respect to the Employer Matching Account and the Employer Discretionary Account,
the amount which is forfeited pursuant to Section 4.4, below.

 

4.4 Forfeiture. If a Participant’s employment (or, with respect to a Director,
such Director’s status as a Director) with the Employer or an Affiliate (or,
with respect to Directors, is not again elected as a Director of the Employer or
an Affiliate) is terminated for any reason, and the Participant is not
re-employed by the Employer or an Affiliate (or, with respect to Directors, is
not again elected as a Director of the Employer or an Affiliate) with ninety
(90) days after the effective date of such termination, then the Participant
shall forfeit all rights to any amounts allocated to any of the Participant’s
Accounts in which the Participant is not then Vested. The amount of any such
forfeitures under this Section 4.4 shall, in the discretion of the Employer
determined annually, either be (a) reallocated to the remaining Participants in
such manner in which the Employer may announce from time to time, or (b) held in
a suspense account and thereafter applied in such manner as the Employer shall
direct.

 

4.5 Accounting and Reports. Promptly after the end of each calendar quarter
during each Plan Year, the Plan Administrator shall cause to be delivered to
each Participant a statement summarizing transactions with respect to the
amounts allocated to each Participant’s Account during, and the balance
allocated as of the last day of, the immediately preceding calendar quarter.

 

5. DEEMED INVESTMENT OF ACCOUNTS

 

5.1 Investment Options. The Employer shall designate and notify Participants
from time to time of those Investment Options in which the amounts credited to
the Participants’ Accounts may be deemed to be invested.

 

5.2 Deemed Investments. The balance in each Participant Account shall be deemed
to be invested as follows:

 

5.2.1 Directed Investment. If and to the extent that the Participant has made an
election to have the balance in the Participant’s Accounts invested in one or
more Investment Options, such balance shall be deemed to be invested in such
Investment Options in the manner contemplated by the Participant’s Investment
Election Form from time to time.

 

5.2.2 Default Investment. If the Participant has not timely and properly filed
an Investment Election Form in accordance with this Plan, or if any such form
does not direct the investor of the entire balance in the Participant’s account,
then the balance of the Participant’s Account (or any portion thereof

 

-10-



--------------------------------------------------------------------------------

not subject to a proper Investment Election Form) shall be deemed to be invested
in such manner, if any, as the Employer may announce from time to time. It is
contemplated that if the Employer elects to treat such portion of the
Participant’s Accounts as being invested in a “default” investment, then any
such default investment will generate only minimal deemed returns consistent
with such investment in instruments as short-term money market instruments. The
Company shall not be obligated to invest any monies in any such Investment
Options; rather, such deemed investments are intended merely to provide a basis
for accounting for changes in the amount of Participant’s account balance under
this Plan.

 

5.3 Changes in Investment Elections. A Participant may modify such Participant’s
Investment Election Form in order to change the manner in which all or any
portion of the balance in the Participant’s Account shall be deemed to be
invested. A Participant may make such an election not more frequently than once
in each calendar month, effective as of the first day of such calendar month,
provided that the Participant delivers written notice of such change (on such
form as the Plan Administrator may specify from time to time) at least five (5)
days prior to the first day of such calendar month.

 

5.4 Crediting Account Balances. All income, gain, loss, and expense attributable
to an Investment Option shall be deemed to be credited to the balance in a
Participant’s account as of the time as of which such amount would have been
credited to such account if the amount deemed invested in such Investment Option
actually had been invested in such Investment Option.

 

5.5 Change in Options Offered. The Employer from time to time may change the
Investment Options offered to Participants under this Plan. If, as a result of
any such change, an Investment Option previously offered under this Plan is no
longer offered, then the amount then invested in such Investment Option
thereafter shall be deemed to be invested in (a) such other Investment Option as
is selected by the Participant, or (b) in the absence of such a selection, in
such default Investment Option as is offered by the Employer pursuant to Section
5.2.2, above.

 

6. DISTRIBUTIONS

 

6.1 Distribution Events. A Participant shall not be entitled to receive any
portion of the amount credited to such Participant’s Accounts prior to the
occurrence of any one or more of the following events:

 

6.1.1 Death. The death of the Participant;

 

6.1.2 Disability. The Participant has become Disabled;

 

6.1.3 Election. As soon as administratively feasible after the date designated
by the Participant as the date on which the balance in the Participant’s Account
is to be distributed to the Participant or his Beneficiary;

 

6.1.4 Hardship. There has occurred with respect to the Participant an Event of
Hardship.

 

6.1.5 Retirement. The Retirement of the Participant.

 

6.2 Timing of Distributions.

 

6.2.1 Election. Subject to Section 6.2.2, below, when a Participant files an
election to make Salary Reduction Contributions for any Plan Year, the
Participant may elect to receive such Salary Reduction Deferrals and earnings
thereon either (a) upon termination of the Participant’s employment or other
service engagement with the Employer or an Affiliate, or (b) at such other time
as the Participant then may designate.

 

-11-



--------------------------------------------------------------------------------

A. If the Participant elects to receive such Contributions and earnings thereon
at termination of employment (or other service engagement) with the Employer or
an Affiliate, then such election shall be irrevocable.

 

B. If the Participant later terminates employment by reason of Retirement or
Disability, then the amount distributable to the Participant shall be
distributable, at the election of the Participant, either (i) in substantially
equal quarterly installments over a period of ten (10) years, or (ii) in
substantially equal quarterly installments over a period of either five (5) or
fifteen (15) years, or (iii) in one lump sum; provided, if the Participant’s
Participant Account balance is less than Fifty Thousand Dollars ($50,000.00) as
of the date on which distributions first become payable to the Participant, then
the Participant shall be entitled to receive such distributions only in a lump
sum.

 

C. If the Participant’s employment or other service engagement with the Employer
or an Affiliate terminates other than by reason of the Participant’s Retirement
or Disability, then the entire amount distributable to the Participant shall be
paid in a lump sum.

 

6.2.2 Scheduled In-Service Distributions. If pursuant to Section 6.2.1, above,
the Participant has elected to receive a distribution of the Participant’s
account while the Participant is still employed by (or otherwise providing
services to) the Employer or an Affiliate, then:

 

A. Such distributions shall commence in any year which is at least two (2) years
after the Plan Year in which the Salary Reduction Contributions are credited to
the Participant’s account;

 

B. The Participant may elect to receive the amount distributable to the
Participant either (i) in one lump sum, or (ii) in substantially equal quarterly
installments over a period of two (2), three (3), four (4), or five (5) years;
provided, if the total amount distributable to the Participant is Twenty-five
Thousand Dollars ($25,000.00) or less when amounts first become distributable to
the Participant, then the entire amount shall be paid to the Participant in one
lump sum; and

 

C. If a Participant is receiving in-service quarterly installment distributions
and while receiving such distributions terminates employment, then the remainder
of the installments will be paid to the Participant as a lump sum as promptly as
practicable after termination of employment (or other service engagement).

 

6.2.3 Non-Scheduled In-Service Distributions. Any Participant at any time may
elect, while still employed by the Employer or an Affiliate (or while serving as
a Director), to receive a distribution of such Participant’s Vested balance in
the Participant’s account under this Plan, subject to the following limitations:

 

A. Such election may be made only by filing with the Plan Administrator prior to
the end of any calendar month for which a distribution is requested such early
distribution form as the Plan Administrator may specify.

 

B. By reasons of the forfeiture provision set forth in Paragraph D, below, the
maximum amount of any distribution under this Section 6.2.3 shall not exceed the
amount by which (i) the Participant’s Vested account balance immediately prior
to the distribution, exceeds (ii) the amount forfeited under Paragraph D, below.

 

-12-



--------------------------------------------------------------------------------

C. The amount distributable to the Participant pursuant to this Section 6.2.3
may be paid only in a single cash lump sum as soon as practicable after the end
of the calendar month in which the distribution election is made and the proper
form is filed with the Plan Administrator.

 

D. Concurrently with the distribution of the amount distributed to the
Participant to this Section 6.2.3, the Participant shall forfeit an amount equal
to ten percent (10.0%) of the gross amount distributed to the Participant
pursuant to this Section 6.2.3, and the Employer shall not have any further
obligations to the Participant or his beneficiary with respect to such forfeited
amount.

 

E. The Participant thereafter shall not be eligible to make any further Salary
Reduction Contributions to the Plan for the remainder of the Plan Year in which
such distribution is made under this Section 6.2.3 and for the entire following
Plan Year.

 

6.2.4 Deceased Participant. If:

 

A. A Participant dies, then the Participant’s entire account balance shall be
paid, in one lump sum, to the Participant’s named beneficiary; and

 

B. A terminated Participant who is receiving distributions dies, then the
beneficiary named by such Participant shall continue receiving the remainder of
the quarterly installments as they become due.

 

6.3 Event of Hardship. A Participant requesting a distribution by reason of the
occurrence of an Event of Hardship shall submit an application for such
distribution on such form as the Plan Administrator shall prescribe, together
with such additional information reasonably requested by the Plan Administrator.
The Plan Administrator shall endeavor to make, as promptly as practicable, its
determination as to whether the Participant is entitled to receive any
distribution by reason of the occurrence of an Event of Hardship.

 

6.3.1 Determination by Administrator. The final determination as to whether an
Event of Hardship has occurred, and the extent to which a distribution may be
made by reason of such event, shall be made by the Plan Administrator, in its
sole and absolute discretion, on the basis of the principles set forth in this
Plan. Neither the Employer nor the Plan Administrator shall have any liability
whatsoever with respect to any determination of whether an Event of Hardship may
have occurred.

 

6.3.2 Determination and Distribution. The determination of whether an Event of
Hardship has occurred, and whether a distribution shall be made by reason of
such event, shall depend upon the particular circumstances surrounding each
situation. A distribution:

 

A. Shall not be made to the extent that the Participant’s severe financial
hardship may be relieved (i) through reimbursement or compensation by insurance
or otherwise, (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
(iii) by cessation of Salary Reduction Contributions under this Plan.

 

B. Shall be permitted only to the extent reasonably needed to satisfy the
Participant’s emergency needs caused by the Event of Hardship.

 

-13-



--------------------------------------------------------------------------------

6.3.3 Suspension of Contributions. A Participant who receives a distribution
pursuant to Section 6.1.4, above, shall not be entitled to make further Salary
Reduction Contributions to the Plan for a period of twelve (12) months after the
date of the distribution under Section 6.1.4.

 

6.4 Change in Distribution Election. Subject to Section 6.2.1A, above, a
Participant who has made an election designating the calendar year in which a
distribution is to be made to the Participant pursuant to Section 6.2.1, above,
may change such election by designating another calendar year for such
distribution, provided (a) such election is made on a form prescribed by the
Plan Administrator, (b) such form is filed by the Participant with the Plan
Administrator prior to the calendar year in which the distribution to the
Participant was to be made pursuant to the previous election form (and prior to
the commencement of any distributions under this Plan), (c) the new date for the
distribution occurs in a calendar year subsequent to the calendar year in which
the Participant is filing the new election form, and (d) the Plan Administrator,
in its sole discretion, consents to the change.

 

6.5 Crediting Distributions. Unless a Participant elects otherwise, any
distribution of less than the entire amount credited to the Participant’s
Accounts of a Participant shall be deducted pro rata from each account and shall
be deducted pro rata within each account in each Investment Option in which the
balance in such account is deemed to be invested.

 

6.6 Withholding. The amount payable to a Participant or Beneficiary under this
Plan shall be subject to applicable federal and state withholding taxes, and the
Plan Administrator may withhold from the distribution such amount as may be
necessary to comply with applicable tax withholding rules.

 

6.7 Appeals Procedure. If a claim for benefits under this Plan is wholly or
partly denied by the Plan Administrator, then the Participant may request a
review of that decision by submitting to the Employer, not later than sixty (60)
days after receiving notice of the Plan Administrator’s decision, a written
request for review of such decision. Within sixty (60) days of receiving such
application, the Employer shall review the application, hold such hearings as
the Employer, in its sole and absolute discretion, deems appropriate, and advise
the Participant, in writing, of its decision. If the decision on review is not
provided within such sixty-day period, then the application for appeal shall be
deemed to be denied.

 

7. ADMINISTRATION

 

7.1 Duties of Plan Administrator. The Plan Administrator shall administer the
Plan in accordance with its terms, for the exclusive benefit of Participants, in
a manner designed to achieve the Employer’s objectives of:

 

7.1.1 Deferral. Deferring until the date of a distribution pursuant to Section
6, above, the year in which each Participant must include in income the balance
credited to the Participant’s Accounts under this Plan; and

 

7.1.2 ERISA Exemption. Limiting participation in the Plan to only a select group
of management and highly compensated employees in order to ensure that the Plan
is exempt from ERISA to the maximum extent permissible.

 

-14-



--------------------------------------------------------------------------------

7.2 Powers of Plan Administrator. The Plan Administrator shall have full power
and authority to administer and carry into effect the terms and conditions of
the Plan, subject to applicable requirements of law. Such power shall include,
but not be limited to, the power to:

 

7.2.1 Interpret Elections. Interpret election forms delivered by Participants
and to reject or fail to abide by any such form which the Plan Administrator
determines to be incomplete, incorrect, or ambiguous.

 

7.2.2 Rules and Regulations. Make and enforce such reasonable rules and
regulations as the Plan Administrator deems necessary or proper for the
efficient administration of the Plan, including the establishment of any claims
procedures that may be required by applicable provisions of law;

 

7.2.3 Interpretation. Interpret in good faith the terms and conditions of this
Plan;

 

7.2.4 Resolution. Resolve all questions concerning the Plan and the eligibility
of any Employee to participate in the same; and

 

7.2.5 Agents. Appoint and retain such agents, counsel, accountants, consultants,
and other persons as may be necessary or appropriate to assist in the
administration of the Plan.

 

7.3 Inability to Locate Participant. If the Plan Administrator is unable to
locate a Participant within two (2) years after the Participant becomes entitled
to receive a distribution pursuant to Section 6.1, above, and the Plan
Administrator has given to the Participant and any named Beneficiaries of such
Participant (by certified or registered mail, return receipt requested, at the
last known mailing address which such Participant supplied the Plan
Administrator for the Participant and Beneficiaries for purposes of this Plan)
written notice of the Participant’s entitlement to receive a distribution
pursuant to this Plan, then at the end of such two-year period the Participant
shall forfeit his right to receive all amounts then credited to the
Participant’s accounts and the Employer no longer shall have any obligation to
make any distribution or payment to the Participant or any Beneficiary pursuant
to this Plan.

 

7.4 Records. The Plan Administrator shall establish and maintain such records as
are necessary or appropriate to the efficient administration of the Plan. Each
Participant, upon reasonable advance notice to the Plan Administrator, shall be
entitled to inspect such of those records as pertain to that Participant.

 

7.5 Filing. The Plan Administrator shall timely file all forms that may be
required to be filed with respect to the Plan pursuant to the Code, ERISA, or
other provisions of law.

 

7.6 Indemnification. The Employer shall indemnify, defend, and hold the Plan
Administrator free and harmless from and against any and all liabilities,
damages, costs and expenses, including reasonable attorneys’ fees, occasioned by
any actions which the Plan Administrator takes, or fails to take, in good faith,
in connection with the administration of the Plan.

 

7.7 Expenses. The Employer may charge the Participant’s Accounts with the
reasonable costs of maintaining and administering the Plan.

 

-15-



--------------------------------------------------------------------------------

8. AMENDMENT AND TERMINATION

 

8.1 Reserved Power. This Plan may be amended or terminated at any time by a
written instrument executed by the Employer.

 

8.2 Effect of Termination. If the Employer elects to terminate the Plan, then:

 

8.2.1 Vested Amounts. Such termination shall not affect the obligation of the
Employer to make distributions to the Participant (or his Beneficiaries) of an
amount equal to (a) the portion of the amounts then credited to the
Participant’s Accounts in which the Participant is Vested, and (b) any Earnings
subsequently credited to such Vested balance prior to the time such amount is
distributed to the Participant.

 

8.2.2 Unvested Amounts. The Employer may elect to occasion the forfeiture of any
portion of the amounts then credited to the Participant’s Accounts in which the
Participant is not then Vested; and

 

8.2.3 Subsequent Investment Options. The Employer may elect, in connection with
such termination, to designate a single Investment Option in which each
Participant’s Vested balance in the Participant’s Accounts thereafter shall be
deemed to be invested. The Employer shall not have any duty to select an
Investment Option which maximizes the deemed investment return to the
Participants.

 

9. MISCELLANEOUS

 

9.1 Prohibition Against Assignment. No portion of the amount credited to a
Participant’s Account under this Plan may be voluntarily or involuntarily
encumbered, attached, garnished, or otherwise involuntarily taken by any
creditor or claimant.

 

9.2 Unfunded Plan. This Plan is intended to be an unfunded plan of deferred
compensation payable solely from the general assets of the Employer, and the
Employer does not intend to establish any special fund or account from which the
amounts payable under this Plan shall be paid. Neither the establishment and
maintenance of this Plan, any express or implied term of this Plan, nor any
provision of law shall be construed to impose on the Employer any obligation to
establish or maintain any such special fund or account. No Participant or any
other person shall have any right or claim under this Plan, except as an
unsecured creditor of the Employer. Any reference to a “contribution to” this
Plan shall be deemed merely a reference to amounts that are to be allocated to
the account of a Participant under the Plan, and any reference to a
“distribution from” this Plan shall be deemed to be merely a reference to the
amount of the payment which the Participant is entitled to receive under the
terms of this Plan.

 

9.3 No Employment Rights. Neither the adoption and maintenance of this Plan, nor
any express or implied provision of this Plan, shall be deemed:

 

9.3.1 Contract. To constitute a contract between the Employer and any person, or
to be a consideration for or an inducement or condition of, the employment of
any person;

 

9.3.2 Right. To give any person the right to be retained in the employ of the
Employer;

 

9.3.3 Discharge. To interfere with the right of the Employer to discharge any
Employee (including any Participant) at any time; or

 

-16-



--------------------------------------------------------------------------------

9.3.4 Continuing Employment. To give the Employer the right to require an
Employee to remain in the employ in the Employer, or to interfere with an
Employee’s right to terminate his employment at any time.

 

9.4 Application of ERISA. The Employer intends that this Plan shall be exempt
from ERISA to the maximum extent that an employee benefit plan benefiting only a
select group of management or highly compensated employees may be exempt from
ERISA.

 

9.5 Exclusive Benefit. The Employer shall administer this Plan for the exclusive
benefit of the Participants and Beneficiaries.

 

9.6 Interpretation. As used in this Plan, the masculine, feminine, and neuter
gender and the singular and plural numbers each shall be deemed to include the
other whenever the context indicates or requires. The captions to various
sections of this Plan are for convenience of reference only, and shall not
affect in any way the meaning or interpretation of this Plan.

 

9.7 Governing Law. This Plan shall be construed, administered, and enforced in
accordance with the laws of the State of California, and in such manner as is
necessary to permit the Plan to accomplish the objectives of the Employer set
forth in Recital B, above.

 

(Signature appears on the following page.)

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Employer has executed this First Amended and
Restated Deferred Compensation Plan, effective as of the Effective Date
specified above.

 

“EMPLOYER”: PACIFIC CAPITAL BANCORP, a California corporation

By

 

 

--------------------------------------------------------------------------------

   

Jay D. Smith, Senior Vice President

 

-18-